 JOHN MAHONEY CONSTRUCTION COJohn Mahoney Construction Company, Inc.andEx-cavating and BuildingMaterial Chauffeurs &Helpers Local UnionNo. 379,a/w Internation-al Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers ofAmerica. Case 1-CA-2215815 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by Excavating and BuildingMaterial Chauffeurs & Helpers Local Union No.379, a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America(theCharging Party), the General Counsel of theNational Labor Relations Board issued a complainton 6 August 1984 against John Mahoney Construc-tion Company, Inc. (the Respondent) alleging thatithas violated Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act.Although properly served copies of the charge andcomplaint, the Respondent has failed to file ananswer. 1Ruling on Motion for Summary JudgmentSection 102.20 of the Board's rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat,unless an answer is filed within 10 days ofservice, "all of the allegations in the complaintshall be deemed to be admitted to be true and shallbe so found by the Board." The undisputed allega-tions of the Motion for Summary Judgment dis-close that on 31 August 1984, having received noanswer to the complaint from the Respondent,counsel for the General Counsel sent a certifiedletter to the Respondent reminding it of the re-quirements of the Board's Rules and Regulationscited above, and extending the date for filing an'On 2 November 1984 counsel for the Respondent filed a motion re-questing the Board to remand the case to the General Counsel and toallow the Respondent to file a late answer In support of the motion theRespondent cited the late retention of counsel on 17 October 1984 andthe possibility that processing the General Counsel's Motion for Summa-ry Judgment would jeopardize pending settlement discussions As morefully described below, counsel for the General Counsel notified the Re-spondent by letters dated 31 August and 10 September 1984, and had atleast one telephone conversation with the Respondent during that time,inwhich counsel for the General Counsel stressed to the Respondent thenecessity of filing an answer to the complaint, notwithstanding settlementdiscussions then pending The Respondent was put on notice repeatedlyby counsel for the General Counsel of the gravity of its failure to file ananswer yet did not even retain counsel until fully 10 weeks after issuanceof the complaintWe find no basis for granting the Respondent's motionand we deny it109answer to 4 September 1984. Thereafter, on 10September 1984, having still not received ananswer, counsel for the General Counsel sent asecond certified letter to the Respondent recount-ing a telephone conversation between him and theRespondent'spresidentJohnMahoney, duringwhich Mahoney informed counsel for the GeneralCounsel that he did not intend to file an answer be-cause of pending settlement discussions.Duringtheir telephone conversation and again in the letterof 10 September, counsel for the General Counselreemphasized the necessity for filing an answernotwithstandingsettlementdiscussions,againextend the time for filing an answer to 14 Septem-ber 1984, and stated his intention to file a Motionfor Summary Judgment if no answer was forth-coming at that time. The letter was clear in ex-plaining the consequences of the Respondent's con-tinued refusal to act. On 19 September 1984 coun-sel for the General Counsel filed his Motion forSummary Judgment.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneralCounsel'sMotion for Summary Judg-ment. 2On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Respondent is a corporation with an officeand place of business in Milton, Massachusetts,where it is engaged as a contractor in the buildingand construction industry. Annually, in the courseand conduct of its business, the Respondent per-forms construction services valued in excess of$50,000 for customers in the Commonwealth ofMassachusetts, who in turn annually perform serv-ices valued in excess of $50,000 directly for cus-tomers located outside the Commonwealth of Mas-sachusetts and who annually purchase and receiveequipment and supplies valued in excess of $50,000directly from suppliers located outside the Com-monwealth of Massachusetts. We find that the Re-spondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Charging Party is a labor organi-zationwithin the meaning of Section 2(5) of theAct.2 In grantingthe General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or the legal conclusions of theGeneral Counsel's complaint Thus, the Chairman regards this proceedingas being essentiallya default judgment which is without precedentialvalue274 NLRB No. 24 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESThe following employees of theRespondent con-stitutea unit apropriatefor collective-bargainingpurposeswithin themeaning of Section9(b) of theAct:All full-time and regular part-time employeesof Respondent engaged in driving trucks orperforming services described in Article II andSchedule "A" of the 1981-1983 Contract, butexcluding all other employees, guards and su-pervisors as defined in Section 2(11) of theAct.Since 28 October 1981, and at all times materialherein, the Charging Party has been the exclusiverepresentative for purposes of collective bargainingfor all employees in the unit described above, andhas been, and is now, the exclusive representativeof all the employees with respect to their rates ofpay, wages, hours, and other terms and conditionsof employment within the meaning of Section 9(a)of the Act.The Respondent and the Union were parties to acollective-bargaining agreement in effect for theperiod 28 October 1981 to 30 April 1984 coveringthewages, hours, and working conditions of theemployees in the unit described above. The Re-spondent has failed to continue in full force andeffect the terms and conditions of the collective-bargaining agreement described above by failing atall times sinceMarch 1983 to remit monthly healthand welfare fund payments on behalf of employeesas required by article XIX of the agreement andfailing at all times since December 1983 to remitmonthly pension payments as required by articleXX of the agreement.Since about 28 October 1981, by agreements be-tween the Respondent, the Charging Party, andemployees in the unit described above, the Re-spondent withheld from paychecks of employeesmembership dues the employees owed the Charg-ing Party. Since that date the Respondent remittedthose dues to the Charging Party on a monthlybasis.At all times since March 1983 the Respondenthas failed to remit to the Charging Party the mem-bership dues it continued to deduct from employeepaychecks, as described above, without having af-forded the Charging Party an opportunity to nego-tiate about such changes.Since 13 February 1984 the Charging Party hasrequested that the Respondent meet and negotiatethe terms of a new collective-bargaining agree-ment.At all times since 13 February 1984 the Re-spondent has refused the Charging Party's requeststo meet and negotiate a new agreement, and has re-fused to bargain with the Charging Party as the ex-clusive collective-bargaining representative of unitemployees.On the basis of the foregoing, we find that theRespondent has, since about March 1983, refusedto bargain with the Charging Party as the exclusiverepresentative of the employees in the unit set forthabove, and that by such refusal the Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.CONCLUSIONS OF LAW1.John Mahoney Construction Company, Inc. isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Excavating and Building Material Chauffeurs& Helpers Local Union No. 379, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The appropriate collective-bargainingunit is:All full-time and regular part-time employeesof Respondent engaged in driving trucks orperforming services described in Article II andSchedule "A" of the 1981-1983 Contract, butexcluding all other employees, guards and su-pervisors as defined in Section 2(11) of theAct.4.Since 28 October 1981 the above-named labororganization has been and is now the exclusive rep-resentative of all employees in the appropriate unitfor purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.By refusing since about March 1983 to remitmonthly health and welfare fund payments pursu-ant to article XIX of the then effective collective-bargaining agreement the Respondent has engagedin and is engaging in unfair labor practices affect-ingcommerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.6.By refusing since about December 1983 toremit monthly pension payments pursuant to articleXX of the then effective collective-bargainingagreement the Respondent has engaged in and isengaging inunfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.7.By refusing since about March 1983 to remitto Charging Party dues moneys withheld from em-ployee paychecks pursuant to agreements betweenthe Respondent, the Charging Party, and unit em-ployees, the Respondent has engaged in and is en-gaging in unfair labor practices affecting commerce JOHN MAHONEY CONSTRUCTION COwithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the Act.8.By refusing at all times since 13 February 1984tomeet with the Charging Party and negotiate theterms of a new collective-bargaining agreement theRespondent has engaged in and is engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent, on request, tobargain collectively with the Charging Party as theexclusive representative of all employees in theunit.The Respondent shall be ordered to remit tothe Charging Party all dues moneys withheld fromemployee paychecks, and to remit all health andwelfare fund and pension fund payments due underthe terms of articles XIX and XX of the collective-bargaining agreement described above, 3 with inter-est computed as set forth inFlorida Steel Corp.,231NLRB 651 (1977).4ORDERThe National Labor Relations Board orders thatthe Respondent, John Mahoney Construction Com-pany, Inc.,Milton,Massachusetts, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain collectively,on request, with Excavating and Building MaterialChauffeurs & Helpers Local Union No. 379, a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America withrespect to the rates of pay, wages, hours, and otherterms and conditions of employment of the em-ployees in the appropriate unit.(b) Failing and refusing to remit health and wel-fare payments for the period commencing in March1983 pursuant to article XIX of the agreement.3Because the provisions of employee benefit fund agreements are van-able and complex,the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund paymentsWe leave to the compliance stage the questionof whether the Respondent must pay any additional amounts into thebenefit funds in order to satisfy our "make-whole" remedy These addi-tional amounts may be determined, depending on the circumstances ofeach case, by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions, to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portion offunds withheld,additional administrative costs, etc,but not collaterallossesMerryweather Optical Co,240 NLRB 1213 (1979)4 See generallyIsis Plumbing Co,138 NLRB 716 (1962)111(c)Failing and refusing to remit pension planpayments for the period commencing in December1983 pursuant to article XX of the agreement.(d) Failing and refusing to remit to the Union forthe period commencing March 1983 dues moneysdeducted from employee paychecks pursuant toagreements between the Respondent, the Union,and unit employees.(e) In any like or relatedmanner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Remit health and welfare payments for theperiod commencing March 1983, as required by theterms of the collective-bargaining agreement thenin effect,with interest as set forth in the remedysection of this decision.(b)Remit pension plan payments for the periodcommencing December 1983, as required by theterms of the agreement, with interest as set forth inthe remedy section.(c)Remit to the Union dues moneys withheldfrom employee paychecks for the period commenc-ingMarch 1983, pursuant to agreements betweentheRespondent, the Union, and unit employees,with interest as set forth in the remedy section.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e)On request, bargain with the Union as the ex-clusive representative of all employees in the unitdescribed above with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment and, if an understandingis reached, embody such understandingin a signedagreement.(f)Post at its facility in Milton, Massachusetts,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gional Director for Region 1, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in thenotice reading"Posted by Order of the Na-tionalLaborRelations Board" shallread "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board " 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDensure that the notices are not altered,defaced, orcovered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to make health and welfarepayments as required by article XIX of the collec-tive-bargaining agreement between ourselves andExcavating and Building Material Chauffeurs &Helpers Local Union No. 379, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.WE WILL NOT refuse to make pension paymentsas required by article XX of the agreement.WE WILL NOT refuse to remit to the Union duesmoneys deducted from our employees'paychecksas required by agreement between ourselves, theUnion, and unit employees.WE WILL NOT refuse to bargain collectively withtheUnion as the exclusive bargaining representa-tive in the unit described below with respect towages, hours, and other terms and conditions ofemployment:All full-time and regular part-time employeesof the Employer engaged in driving trucks orperforming services described in Article II andSchedule "A" of the 1981-1983 Contract, butexcluding all other employees,guards and su-pervisors as defined in Section 2(11) of theAct.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL make all health and welfare and pen-sion payments due, since March 1983 and Decem-ber 1983,respectively,including interest.WE WILL reimburse the Union for all duesmoneys withheld from employee paychecks but notremitted to the Union since March 1983,with in-terest.WE WILL,on request,bargain with the Union asthe exclusive collective-bargaining representativeof the employees in the unit described above withrespect to wages, hours, and other terms and con-ditions of employment and, if an understanding isreached,embody it in a signed agreement.JOHNMAHONEYCONSTRUCTIONCOMPANY, INC.